Title: Jonathan Williams, Jr., to the American Commissioners, 12 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes July 12. 1777.
Mr. Morriss returned from Painbeuf yesterday morning, I immediately went to him to repeat in person what I had before written to him. He told me that no person in Europe had power to controul him, that therefore the orders I had, were without sufficient Authority, and ’till he could see powers from Congress superiour to his own which were intirely independant of the Commissioners, he should continue to act as he had began. That his Instructions from Congress particularly expressed that Capt. Wickes’ Ship and his prizes were under his Direction, and he should take charge of them accordingly. I told him that you would take care to have proper powers for whatever Directions you thought proper to give, and that I should always hold your authority as sufficient to support me in any measures I should take in consequence of it, that I thought it my indispensable Duty to obey you, and that I should accordingly take such Steps as I thought necessary, and oppose myself to the measures of any other person whatever. He said that he had already sold part of the Snows Cargo and when he had finished the Business he proposed to go to Paris, and if the Commissioners powers were better than his he should give the matter up, but ’till he was convinced of that superiority he should proceed. I then told him I should be obliged to act in contradiction to his measures. I have accordingly written the three orders which you will find inclosed.
Capt. Thompson is just arrived with the Model. I shall particularly attend to your Instructions.
My last from Capt. Johnson mentions that a prize had arrived to him there of little value, another of little value at L’orient. The two in this River are a Snow with Cork and hides between Decks but we dont know what is in her lower hold and a small Vessell loaded with Wheat: I hear to day that Mr. M. has sold the wheat. I have the honour to be with great Respect Gentlemen Your most obedient Servant
J Williams.
The Honorable The Commissioners of the United States.

PS. I have agreed with the Tailors for the 10,000 Suits at 3l.t. 8s. I was obliged to submit to the 8s. more in the façon but I shall more than save it some other way. They tell me they can make me 7000 Suits betwen this and the first of Octor.
We have Bordeaux news here of a Combat between an american and an english Frigate in which the latter Struck: I hope it is true. J

 
Notations: Mr. Williams July 12 1777 His declaration to M. Morris that he woud oppose him in the sale of the Prises. / Prises, Cloth
